                                                                                                                     Case 2:18-cv-03274-HRH Document 10 Filed 11/20/18 Page 1 of 2



                                                                                                              1   Michael Zoldan; AZ Bar No. 028128
                                                                                                                  Jason Barrat; AZ Bar No. 029086
                                                                                                              2
                                                                                                                  Jessica Miller; AZ Bar No. 031005
                                                                                                              3   ZOLDAN LAW GROUP, PLLC
                                                                                                                  14500 N. Northsight Blvd., Suite 133
                                                                                                              4   Scottsdale, AZ 85260
                                                                                                              5   Tel & Fax: 480.442.3410
                                                                                                                  mzoldan@zoldangroup.com
                                                                                                              6   jbarrat@zoldangroup.com
                                                                                                                  jmiller@zoldangroup.com
                                                                                                              7
                                                                                                              8   Attorneys for Plaintiff Robert Goodrich
                                                                                                              9                             UNITED STATES DISTRICT COURT
                                                                                                             10
                                                                                                                                                   DISTRICT OF ARIZONA
                                                                                                             11
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0
                               Tel & Fax : 4 8 0 .4 4 2.34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                                  Robert Goodrich, an Arizona resident;            Case No. 2:18-CV-03274-HRH
                                                                                                             12
                                                                                                             13                       Plaintiff,

                                                                                                             14         v.
                                                                                                             15   Dulara Automotive Group, LLC d/b/a               NOTICE OF VOLUNTARY
                                                                                                                  A to Z Auto Mall, an Arizona company;          DISMISSAL WITH PREJUDICE
                                                                                                             16
                                                                                                                  Areen Dulara, an Arizona resident; and
                                                                                                             17   Aslam Dulara, an Arizona resident;          (Assigned to the Hon. H. Russel Holland)
                                                                                                             18
                                                                                                                                      Defendants.
                                                                                                             19
                                                                                                             20
                                                                                                             21          Plaintiff Robert Goodrich, by undersigned counsel, hereby gives notice of dismissal

                                                                                                             22   with prejudice of the Complaint filed in this action against all Defendants pursuant to
                                                                                                             23
                                                                                                                  F.R.Civ.P. 41(1)(a)(i).
                                                                                                             24
                                                                                                                                       RESPECTFULLY SUBMITTED November 20, 2018.
                                                                                                             25
                                                                                                             26
                                                                                                             27
                                                                                                             28
                                                                                                                    Case 2:18-cv-03274-HRH Document 10 Filed 11/20/18 Page 2 of 2



                                                                                                              1                                            ZOLDAN LAW GROUP, PLLC
                                                                                                              2
                                                                                                                                                      By: /s/ Jason Barrat
                                                                                                              3                                            14500 N. Northsight Blvd., Suite 133
                                                                                                                                                           Scottsdale, AZ 85260
                                                                                                              4                                            Attorneys for Plaintiff
                                                                                                              5
                                                                                                                                              CERTIFICATE OF SERVICE
                                                                                                              6
                                                                                                                  I hereby certify that on November 20, 2018, I electronically transmitted the foregoing
                                                                                                              7
                                                                                                                  document to the United States District Court, District of Arizona, Court Clerk, using the
                                                                                                              8   CM/ECF System. All counsel of record are registrants and are therefore served via this
                                                                                                                  filing and transmittal.
                                                                                                              9
                                                                                                             10   By: /s/ Ashley Peschke
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                             13
                                                                                                             14
                                                                                                             15
                                                                                                             16
                                                                                                             17
                                                                                                             18
                                                                                                             19
                                                                                                             20
                                                                                                             21
                                                                                                             22
                                                                                                             23
                                                                                                             24
                                                                                                             25
                                                                                                             26
                                                                                                             27
                                                                                                             28
